[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 96-1684

                 IN RE:  ROBERT J. SPENLINHAUER,

                             Debtor.

                                             

                      ROBERT J. SPENLINHAUER,

                            Appellant,

                                v.

                       SPENCER PRESS, INC.,

                            Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

             [Hon. Gene Carter, U.S. District Judge]                                                             

                                             

                              Before

                      Selya, Circuit Judge,                                                    
                  Aldrich, Senior Circuit Judge,                                                         
                    and Boudin, Circuit Judge.                                                       

                                             

     Christopher  B. Branson,  with  whom E.  Stephen Murray  and                                                                      
Murray, Plumb & Murray were on brief, for appellant.                                
     Stephen  G. Morrell,  with whom  Eaton, Peabody,  Bradford &                                                                           
Veague, P.A. was  on brief,  for Joseph V.  O'Donnell, Chapter  7                      
trustee. 
     U. Charles Remmel, II, with  whom Kelly, Remmel &  Zimmerman                                                                           
was on brief, for appellee Spencer Press, Inc.

                                             

                        November 14, 1996
                                             

          Per Curiam.  After careful review of the briefs and the                    Per Curiam.                              

record  in this  matter, and  after consideration  of the  points

raised  by counsel at oral  argument, we see  no fairly debatable

question.   The  debtor sought  exclusion of the  res of  the JRS                                                               

Realty Trust (or, at least, his beneficial interest therein) from

the  bankruptcy estate  under 11  U.S.C.   541(c)(2)  (1994); the

trustee in bankruptcy obviously had standing to resist exclusion;

and the trustee timely voiced an objection to exclusion.  More to

the point, the self-settled JRS Realty Trust, of which the debtor

is  both  a settlor  and  a beneficiary,  contains  a spendthrift

clause which is vulnerable under  Maine law and which, therefore,

cannot  support  the  claim  for  exclusion.    Accordingly,  the

bankruptcy court did not  err in denying the debtor's  request to

withhold his interest in the trust from the bankruptcy estate.

          We have repeatedly stated    and today reaffirm    that

we will  not write at length  to explicate points that  have been

made  perfectly clear by lower courts.  Here, both the bankruptcy

court, In re Spenlinhauer, 182 B.R. 361 (Bankr. D. Me. 1995), and                                   

the district court, Spenlinhauer v. Spencer Press, Inc., 195 B.R.                                                                 

543 (D. Me. 1996), have written comprehensive opinions explaining

why  the debtor's quest for exclusion  of his beneficial interest

in the JRS Realty  Trust from the bankruptcy estate is  doomed to

failure.  Thus, we need go no further, but, rather, we  summarily

affirm the judgment on the basis of the lower courts' opinions.

          Affirmed.                            

                                2